        Case 1:20-cv-00409-DCN Document 6-1 Filed 11/23/20 Page 1 of 11




LAURA J. BROWN (PA Bar # 208171)
U.S. Department of Justice
Environment and Natural Resources Division
Environmental Defense Section
P.O. Box 7611
Washington, D.C. 20044
Phone: (202) 514-3376
laura.j.s.brown@usdoj.gov

Counsel for Defendants

                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO


MIDAS GOLD IDAHO, INC., IDAHO GOLD
RESOURCES COMPANY, LLC, and STIBNITE
GOLD COMPANY,
                                                             Civil No. 1:20-cv-00409-DCN
               Plaintiffs,

               v.

THE UNITED STATES OF AMERICA; U.S.                        DEFENDANTS’ MEMORANDUM
DEPARTMENT OF AGRICULTURE; THE                            OF LAW IN SUPPORT OF
UNITED STATES FOREST SERVICE; SONNY                       MOTION TO DISMISS FOR LACK
PERDUE in his official capacity as U.S. Secretary of      OF SUBJECT MATTER
Agriculture; and VICKI CHRISTIANSEN in her                JURISDICTION
official capacity as the Chief of the United States
Forest Service.

               Defendants.


       The United States of America, the U.S. Department of Agriculture, the United States

Forest Service, Mr. Sonny Perdue, in his official capacity as U.S. Secretary of Agriculture, and

Ms. Vicki Christiansen, in her official capacity of the Chief of the United States Forest Service,

(collectively “the United States” or “Defendants”) submit this memorandum of law in support of

their Motion to Dismiss for Lack of Subject Matter Jurisdiction, pursuant to Federal Rule of

Civil Procedure 12(b)(1). The Court should dismiss this action because Plaintiffs do not have

constitutional standing. Plaintiffs’ alleged injuries, dependent on uncertain events, are
        Case 1:20-cv-00409-DCN Document 6-1 Filed 11/23/20 Page 2 of 11




speculative and do not constitute the type of injury in fact required by Article III. Additionally,

even if the professed injuries were sufficient, they are not caused by the United States and are not

likely to be redressed by this lawsuit.

                                          BACKGROUND

       Plaintiffs, Midas Gold Idaho, Inc., Idaho Gold Resources Company, LLC, and Stibnite

Gold Company (collectively “Plaintiffs” or “Midas”) hold patented and unpatented mining

claims in the Stibnite-Yellow Pine Mining District and are in the process of seeking approval of

a plan of operations authorizing use and occupancy of National Forest System lands in

connection with mining operations at the Stibnite Gold Project site (“Site”). ECF No. 1,

Complaint ¶¶ 5, 46.

       A. The Nez Perce Tribe’s Lawsuit Against Midas.

       On August 8, 2019, the Nez Perce Tribe (“Tribe”) filed suit against Plaintiffs and their

parent company (Midas Gold Corp.), Civ. No. 1:19-cv-307 (D. Idaho), alleging that Plaintiffs

discharged and continue to discharge pollutants from at least eight point sources at the Site into

the East Fork South Fork Salmon River (“EFSF Salmon River”) and its tributaries without a

National Pollutant Discharge Elimination System (“NPDES”) permit, in violation the Clean

Water Act (“CWA”). ECF No. 1, Complaint ¶ 3. The Tribe seeks declaratory and injunctive

relief prohibiting Plaintiffs from discharging pollutants into the EFSF Salmon River without a

NPDES permit, as well as civil penalties pursuant to CWA Section 309(d), 33 U.S.C. § 1319(d),

and an award of litigation costs. Id. ¶ 4. In its answer to the Tribe’s complaint, Midas asserts

that it cannot be liable under the CWA for discharges originating from lands on which it holds

unpatented mining claims—lands that are “owned in fee by the United States” and are managed




                                                 2
          Case 1:20-cv-00409-DCN Document 6-1 Filed 11/23/20 Page 3 of 11




by the United States Forest Service (“USFS”). ECF No. 1-6, Exhibit B to Plaintiffs’ Complaint

(Defendants’ Answer to the Tribe’s Complaint), at 28.

          On August 18, 2020, Midas filed a motion seeking leave to file a third party complaint

against the United States in the Tribe’s lawsuit. Nez Perce Tribe v. Midas Gold, et al., Civ. No.

1:19-cv-307 (D. Idaho), ECF No. 44. Shortly thereafter, the Tribe and Midas filed a stipulation

for approval seeking that the court grant Midas’ motion and allow Midas to file the third party

complaint. See id. at ECF No. 46. Without issuing an opinion on the substance of Midas’

motion, and pursuant to the parties’ stipulation, the court granted Midas’ motion to file a third

party complaint against the United States, see id. at ECF No. 47, which Midas filed on

September 9, 2020, id., ECF No. 51.

          On August 18, 2020, the same day Midas moved to join the United States as third party

defendant in the Tribe’s action, Midas filed its Complaint in this matter. ECF No. 1. Midas’ two

complaints against the United States are virtually identical.1 In their motion for joinder in the

Tribe’s action, Plaintiffs alternatively moved to consolidate this matter with the Tribe’s, which

the court denied. Nez Perce Tribe v. Midas Gold, et al., Civ. No. 1:19-cv-307 (D. Idaho), ECF

No. 47.

          B. Midas’ Complaint Against the United States.

          Midas brings its Complaint against the United States pursuant to the CWA’s citizen suit

provision, 33 U.S.C. § 1365(a). In its Complaint, Midas alleges that four of the eight point

sources identified in the Tribe’s complaint are either fully or partially on National Forest System

lands—lands where one or more of the Plaintiffs hold unpatented mining claims. ECF No. 1 ¶ 5.

Midas alleges that “[d]ischarges from these locations undermine Midas’s efforts and vision to


1
 The United States has filed a motion to strike or, in the alternative, to dismiss the Third Party
Complaint in the Tribe’s action.
                                                  3
        Case 1:20-cv-00409-DCN Document 6-1 Filed 11/23/20 Page 4 of 11




restore the Site and environment concurrent with all future mining phases under its Plan of

Restoration and Operations (“PRO”) which is now undergoing review USFS,” and that “Midas

may be forced to incur additional costs to remedy the waters impacted by the discharge of

pollutants . . . to complete the planned restoration as envisioned in its PRO.” Id. ¶ 8. Midas

further alleges that if the Tribe’s CWA violation claims are true, and the discharges are occurring

from land allegedly owned and operated by the United States, then Midas may be subject to

“potential clean-up costs and penalties associated with those discharges.” Id. ¶ 104. Midas seeks

declaratory and injunctive relief as well as an award of civil penalties. Id. ¶¶ 119-20.

                                      LEGAL STANDARD

       On a motion to dismiss under Federal Rule of Civil Procedure 12(b)(1), the court must

determine whether the complaint sets forth allegations sufficient to establish the court’s

jurisdiction over the subject matter of the claims for relief. Because federal courts are courts of

limited jurisdiction and may hear cases only to the extent expressly provided by statute, the first

and fundamental question presented by every case is whether the court has jurisdiction to hear it.

Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 94 (1998) (“jurisdiction [must] be

established as a threshold matter”). Where subject matter jurisdiction does not exist, “the court

cannot proceed at all in any cause.” Id. (internal quotation marks omitted). Plaintiffs bear the

burden of establishing that the court has subject matter jurisdiction. Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561 (1992); Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

377 (1994). “[W]hen a federal court concludes that it lacks subject-matter jurisdiction, the court

must dismiss the complaint in its entirety.” Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006).

The “lack of Article III standing requires dismissal for lack of subject matter jurisdiction under




                                                 4
         Case 1:20-cv-00409-DCN Document 6-1 Filed 11/23/20 Page 5 of 11




Federal Rule of Civil Procedure 12(b)(1).” Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir.

2011).

                                           ARGUMENT

         The Court should dismiss Midas’ complaint because Midas lacks standing to pursue it.

Article III of the Constitution limits federal court jurisdiction to resolving “cases” and

“controversies.” Lujan, 504 U.S. at 560. “[T]hose who seek to invoke the jurisdiction of the

federal courts must satisfy the threshold requirement imposed by Article III of the Constitution

by alleging an actual case or controversy.” City of Los Angeles v. Lyons, 461 U.S. 95, 101

(1983). To support constitutional standing, the plaintiff must have suffered or be imminently

threatened with a concrete and particularized “injury in fact” that is fairly traceable to the

challenged action of the defendant and likely to be redressed by a favorable judicial decision.

Lujan, 504 U.S. at 560. Midas cannot satisfy that threshold requirement here.

         A. Midas’ Alleged Harms Are Too Speculative to Constitute an Injury in Fact.

         The speculative harms claimed by Midas as a result of the alleged discharges do not

constitute an injury in fact because they are contingent upon events that have not yet occurred

and may never occur. The Supreme Court has repeatedly emphasized that a “threatened injury

must be certainly impending to constitute injury in fact,” and that “[a]llegations of possible

future injury” dependent on contingent events are not sufficient. Clapper v. Amnesty Int’l USA,

568 U.S. 398, 409 (2013) (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)) (emphasis

in original). Indeed, “if the contingent events do not occur, the plaintiff likely will not have

suffered an injury that is concrete and particularized enough to establish the first element of

standing.” Bova v. City of Medford, 564 F.3d 1093, 1096 (9th Cir. 2009).




                                                  5
        Case 1:20-cv-00409-DCN Document 6-1 Filed 11/23/20 Page 6 of 11




       In the Complaint, Midas sets forth two possible future injuries that it alleges may harm its

property interests: (1) the alleged discharges “undermine Midas’s efforts and vision to restore

the Site and environment concurrent with all future mining phases under its Plan of Restoration

and Operations (‘PRO’) which is now undergoing review by USFS . . .” and Midas “may be

forced to incur additional costs to remedy the waters impacted by the discharge of pollutants. . .”;

and (2) if Midas is found liable for the alleged discharges, Midas could be subject to “potential

clean-up costs and penalties” associated with the discharges. Complaint, ECF No. 1 ¶¶ 8, 96-97,

104 (emphasis added). In other words, Midas will be injured only (1) if the Forest Service

approves its PRO and, thereafter, Midas is unable to affect its “vision” of restoring the Site as it

mines the Site, without incurring costs to remediate the alleged discharges; or (2) if Midas is

found liable for the alleged discharges and subsequently subject to penalties and cleanup costs.

Because Midas’ alleged harms are based on contingent future events, neither of which have

occurred, and are dependent on decisions by independent actors (i.e., USFS, or a jury), Midas’

alleged injuries are not “certainly impending.” Clapper, 568 U.S. at 414 (declining to “endorse

standing theories that rest on speculation about the decisions of independent actors.”); see also

Los Angeles v. Lyons, 461 U.S. at 105 (finding allegations of future injury to be inadequate

because they were contingent on the plaintiff having an encounter with police where the police

would administer an allegedly illegal chokehold). Unless and until these events occur, Midas has

not suffered an injury that is concrete and particularized enough to constitute an injury-in-fact for

standing purposes.

       Moreover, while a contingent liability may, in some instances, present a sufficient injury

to establish Article III standing, see Clinton v. City of New York, 524 U.S. 417, 429-31 (1998), it

cannot here. To begin, in its Answer to the Tribe’s complaint, Midas asserts that it cannot be



                                                  6
         Case 1:20-cv-00409-DCN Document 6-1 Filed 11/23/20 Page 7 of 11




held liable for the discharges originating from land on which it holds unpatented mining claims,

i.e., the discharges that form the basis of Midas’ Complaint in this action. ECF No. 1-6, Exhibit

B to Plaintiffs’ Complaint (Defendants’ Additional Statements and Defenses to the Tribe’s

Complaint) ¶ 2, at 28. If, as Midas contends, it cannot be held liable for these discharges, then

Midas cannot assert standing on the basis of that contingent liability. See City of San Diego v.

Monsanto Co., 334 F. Supp. 3d 1072, 1084 (S.D. Cal. 2018) (holding that the contingent liability

posed by pending lawsuit did not constitute an injury upon which defendant could support a

counterclaim because defendant denied it could be responsible for the underlying violations).

        Additionally, regardless of Midas’ denial of liability for the relevant discharges, Midas

has not alleged that it has been “immediately and directly” harmed by the contingent liability as

necessary to constitute an injury-in-fact sufficient to confer Article III standing. Clinton, 524

U.S. at 430. In Clinton, the Supreme Court held that the City of New York had standing to

challenge the constitutionality of the federal line item veto, even though a pending administrative

action could have waived the City’s contingent liability. The Court held that “[t]he revival of a

substantial contingent liability” that resulted from the President’s exercise of the line item veto

conferred standing because it “immediately and directly affects the borrowing power, financial

strength, and fiscal planning of the” City. 524 U.S. at 431. In other words, the City’s contingent

liability—the potential to lose billions of dollars— effectuated an immediate and direct harm.

        Other circuit courts, including the Ninth Circuit, have recognized that, for a contingent

liability to support an Article III injury in fact, the plaintiff must allege that the contingent

liability itself has concrete and present consequence on that party. Bryant v. Am. Seafoods Co.,

348 F. App’x 256, 257-58 (9th Cir. 2009) (affirming dismissal where the plaintiff failed to

adduce evidence establishing concrete, immediate harm caused by any contingent liability); see



                                                   7
         Case 1:20-cv-00409-DCN Document 6-1 Filed 11/23/20 Page 8 of 11




Lac Du Flambeau Band of Lake Superior Chippewa Indians v. Norton, 422 F.3d 490, 498 (7th

Cir. 2005) (holding that “the present impact of a future though uncertain harm may establish

injury in fact for standing purposes”) (emphasis added); First Am. Title Ins. Co. v. Ortiz, Civ.

No. 11-00391, 2012 WL 13076302, at *10 (D.N.M. Aug. 29, 2012) (“In the absence of any

evidence indicating that Plaintiffs’ contingent liability has caused an actual or imminent harm,”

the alleged injury was “too remote and uncertain to afford Article III standing.”); Essilor Labs. of

Am., Inc. v. St. Paul Fire & Marine Ins. Co., No. 08-C-296, 2009 WL 142323, at *4 (E.D. Wis.

Jan. 20, 2009) (dismissing complaint for lack of standing where plaintiff “failed to allege how it

is presently impacted based upon a contingent liability.”). Because Midas’ Complaint is devoid

of any allegations that it is presently impaired by its potential liability, its alleged injury is “too

remote and uncertain to afford Article III standing.” Ortiz, 2012 WL 13076302, at *10.

        B. Even Assuming Plaintiffs Have Alleged a Sufficient Injury, the United States is
           Not the Cause of the Harm and a Favorable Decision Is Unlikely to Redress that
           Harm.

        Even if the threat of cleanup costs and penalties constituted an injury-in-fact, the United

States is not the cause of that harm – the Tribe’s lawsuit is – and that injury is unlikely to be

redressed by favorable decision in this matter. The causation component of standing requires a

showing that the injury is “fairly traceable to the challenged action of the defendant, and not the

result of the independent action of some third party not before the court.” Bennett v. Spear, 520

U.S. 154, 167 (1997). The redressability component of standing requires that it “must be likely,

as opposed to merely speculative, that the injury will be redressed by a favorable decision.”

Lujan, 504 U.S. at 561 (internal quotation marks omitted). Midas has failed to demonstrate that

the United States is the cause of its purported injury and that this action will redress that injury.




                                                    8
        Case 1:20-cv-00409-DCN Document 6-1 Filed 11/23/20 Page 9 of 11




       First, the Tribe’s lawsuit has caused the threat of cleanup costs and penalties Midas

claims as its injury. And that threat will continue to exist even if Midas were to succeed in

obtaining injunctive relief against the United States in this lawsuit, because Midas may still be

liable for the discharges the Tribe alleges are occurring from the point sources that are not at

issue in this action. Moreover, a finding that the United States is liable for the discharges in this

action would have no effect on Midas’ civil penalty liability in the Tribe’s action, because civil

penalty liability under the CWA is not joint and several. 2 Rather, under the CWA, courts assess

civil penalties against “any person” who violates the CWA, and the Act sets forth several factors

that courts must take into account when determining penalties. 33 U.S.C. § 1319(d).3 These

factors require courts to look at the specific circumstances of individual defendants – e.g., the

defendant’s ability to pay, its history of violations, and the economic benefit it derived from the

violations. Id. Thus, courts must tailor the penalty to the circumstances of each individual

defendant.

       Second, it is speculative to conclude that any injunctive relief ordered by this Court

would reduce or otherwise affect the cleanup costs for which Midas may be found liable in the

Tribe’s lawsuit. As noted above, in the Tribe’s action, Midas has denied liability for the

discharges at issue in this case—the discharges Midas alleges are coming from the point sources

located on National Forest System land. If Midas succeeds in asserting that defense in the

Tribe’s lawsuit, then the Court cannot require Midas to incur cleanup costs for such discharges,


2
 Even if the Court found the United States responsible for the violations and ordered injunctive
relief, the United States cannot be held liable for civil penalties under the citizen suit provision of
the CWA. United States Department of Energy v. Ohio, 503 U.S. 607, 617-18 (1992) (holding
that the CWA’s “omission” of the United States from the definition of persons “renders the civil-
penalties sections inapplicable to the United States.”).
3
 The citizen suit provision, 33 U.S.C. § 1365(a), authorizes district courts to apply “any
appropriate civil penalties under section 1319(d)” of the CWA.
                                                  9
        Case 1:20-cv-00409-DCN Document 6-1 Filed 11/23/20 Page 10 of 11




and Midas would have no claim against the United States. Moreover, notwithstanding Midas’

alleged defense, to the extent Midas asserts its alleged harm will be redressed by an injunction

from this Court requiring the United States to cease all unlawful discharges, such an assertion

turns on speculation that this Court will issue such an order before there is a decision in the

Tribe’s case, which has already been proceeding for more than one year.

       Because Midas has failed to demonstrate Article III standing to support its Complaint,

this Court lacks subject matter jurisdiction over it and it must be dismissed.

                                         CONCLUSION

       For all of the foregoing reasons, the United States respectfully requests that the Court

dismiss the Plaintiffs’ complaint for lack of subject matter jurisdiction pursuant to Federal Rule

of Civil Procedure 12(b)(1).

                                              Respectfully requested,




                                              /s/ Laura J. Brown
                                              LAURA J. BROWN (PA Bar # 208171)
                                              U.S. Department of Justice
                                              Environment and Natural Resources Division
                                              Environmental Defense Section
                                              P.O. Box 7611
                                              Washington, D.C. 20044
                                              Phone: (202) 514-3376
                                              laura.j.s.brown@usdoj.gov

                                              Counsel for Defendants




                                                 10
       Case 1:20-cv-00409-DCN Document 6-1 Filed 11/23/20 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 23, 2020, the United States’ Memorandum of Law in

Support of its Motion to Dismiss was hereby served on counsel for Plaintiffs via the court’s

CM/ECF system.



                                                    /s/Laura J. Brown




                                               11
